Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

Dated November 8, 2011

From

The Grantors referred to herein

as Grantors

to

MORGAN STANLEY SENIOR FUNDING, INC.

as Collateral Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section    Page  

Section 1. Grant of Security

     2   

Section 2. Security for Obligations; Excluded Property

     6   

Section 3. Grantors Remain Liable

     8   

Section 4. Delivery and Control of Security Collateral

     8   

Section 5. Maintaining the Account Collateral

     9   

Section 6. Representations and Warranties

     10   

Section 7. Further Assurances

     14   

Section 8. As to Equipment and Inventory

     15   

Section 9. Insurance

     15   

Section 10. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts

     16   

Section 11. As to Intellectual Property Collateral

     17   

Section 12. Voting Rights; Dividends; Etc.

     18   

Section 13. As to the Assigned Agreements

     19   

Section 14. As to Letter-of-Credit Rights

     19   

Section 15. Commercial Tort Claims

     20   

Section 16. Transfers and Other Liens; Additional Shares

     20   

Section 17. Collateral Agent Appointed Attorney in Fact

     20   

Section 18. Collateral Agent May Perform

     21   

Section 19. The Collateral Agent’s Duties

     21   

Section 20. Remedies

     21   

Section 21. Indemnity and Expenses

     23   

Section 22. Amendments; Waivers; Additional Grantors; Etc.

     24   

Section 23. Notices, Etc.

     24   

Section 24. Continuing Security Interest; Assignments under the Credit Agreement

     25   

 

i



--------------------------------------------------------------------------------

Section 25. Release; Termination

     25   

Section 26. Execution in Counterparts

     25   

Section 27. Governing Law

     26   

 

Schedules         Schedule I    -      Investment Property Schedule II    -     
Deposit Accounts Schedule III    -      Securities Accounts Schedule IV    -
     Intellectual Property Schedule V    -      Commercial Tort Claims Schedule
VI    -     

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule VII    -      Changes in Name, Location, Etc. Schedule VIII    -     
Locations of Equipment and Inventory Schedule IX    -      Letters of Credit
Exhibits         Exhibit A    -      Form of Security Agreement Supplement
Exhibit B    -      Form of Intellectual Property Security Agreement Exhibit C
   -      Form of Intellectual Property Security Agreement Supplement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated November 8, 2011 made by NEUSTAR, INC., a Delaware
corporation (the “Borrower”) and the other Persons listed on the signature pages
hereof (the Borrower and the Persons so listed being, collectively, the
“Grantors”), to MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in
such capacity, together with any successor collateral agent appointed pursuant
to Article VIII of the Credit Agreement (as hereinafter defined), the
“Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement).

PRELIMINARY STATEMENTS.

(1) The Borrower has entered into a Credit Agreement dated as of November 8,
2011 (said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lender Parties and the Agents (each as defined therein).

(2) Each Grantor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule I hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein.

(3) As of the date hereof, each Grantor is the owner of the deposit accounts
that are Material Accounts (together with all other deposit accounts of the
Grantors that are Material Accounts from time to time, the “Deposit Accounts”)
set forth opposite such Grantor’s name on Schedule II hereto.

(4) As of the date hereof, each Grantor is the owner of the securities accounts
that are Material Accounts (together with all other securities accounts of the
Grantors that are Material Accounts from time to time, the “Securities
Accounts”) set forth opposite such Grantor’s name on Schedule III hereto.

(5) The Borrower is the owner of Account No.                      maintained
with                      (the “L/C Cash Collateral Account” and, together with
any other collateral account of any Grantor maintained under the dominion and
control of the Collateral Agent for the benefits of the Secured Parties pursuant
to the Loan Documents, the “Collateral Accounts”).

(6) It is a condition precedent to the making of Advances and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement and the entry
into Secured Hedge Agreements by the Hedge Banks and Secured Cash Management
Agreements by the Cash Management Banks from time to time that the Grantors
shall have granted the security interest contemplated by this Agreement.

(7) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.



--------------------------------------------------------------------------------

(8) Unless a contrary intention appears, terms defined in the Credit Agreement
and not otherwise defined in this Agreement are used in this Agreement as
defined in the Credit Agreement. Further, unless otherwise defined in this
Agreement or in the Credit Agreement, terms defined in Article 8 or 9 of the UCC
(as defined below) or in the Federal Book Entry Regulations (as defined below)
are used in this Agreement as such terms are defined in such Article 8 or 9
and/or the Federal Book Entry Regulations. “UCC” means the Uniform Commercial
Code as in effect from time to time in the State of New York; provided that, if
perfection or the effect of perfection or non perfection or the priority of the
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non perfection or priority. The term “Federal Book Entry
Regulations” means (a) the federal regulations contained Subpart B
(“Treasury/Reserve Automate Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bills, notes and bonds and Subpart D
(“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in clause
(a) above (as in effect from time to time), the federal regulations governing
other book entry securities.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to make Advances and issue Letters of Credit under the Credit
Agreement and to induce the Hedge Banks to enter into Secured Hedge Agreements
and the Cash Management Banks to enter into Secured Cash Management Agreements
from time to time, each Grantor hereby agrees with the Collateral Agent for the
ratable benefit of the Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture and fixtures, and all parts thereof and all
accessions thereto, including, without limitation, computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

 

2



--------------------------------------------------------------------------------

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), documents, instruments (including, without
limitation, promissory notes), deposit accounts, letter-of-credit rights,
general intangibles (including, without limitation, payment intangibles) and
other obligations of any kind, whether or not arising out of or in connection
with the sale or lease of goods or the rendering of services and whether or not
earned by performance, and all rights now or hereafter existing in and to all
supporting obligations and in and to all security agreements, mortgages, Liens,
leases, letters of credit and other contracts securing or otherwise relating to
the foregoing property (any and all of such accounts, chattel paper,
instruments, deposit accounts, letter-of-credit rights, general intangibles and
other obligations, to the extent not referred to in clause (d), (e) or
(f) below, being the “Receivables,” and any and all such supporting obligations,
security agreements, mortgages, Liens, leases, letters of credit and other
contracts being the “Related Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) the Securities Accounts, the Collateral Accounts, all security entitlements
with respect to all financial assets from time to time credited to any

 

3



--------------------------------------------------------------------------------

of the Securities Accounts or the Collateral Accounts, and all financial assets,
and all dividends, distributions, return of capital, interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such security
entitlements or financial assets and all warrants, rights or options issued
thereon or with respect thereto; and

(vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

(e) each Contractor Services Agreement and each Hedge Agreement to which such
Grantor is now or may hereafter become a party, in each case as such agreements
may be amended, amended and restated, supplemented or otherwise modified from
time to time (collectively, the “Assigned Agreements”), including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to the Assigned Agreements, (ii) all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (iii) claims of such Grantor for
damages arising out of or for breach of or default under the Assigned Agreements
and (iv) the right of such Grantor to terminate the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder; provided that, with respect to each Contractor Services Agreement,
the provisions hereof and the grant or provision with respect to enforcement of
a security interest therein shall not impose upon the relevant Grantor any
obligations in addition to or different than those set forth in the Contractor
Services Agreement, or preclude such Grantor from dealing solely and directly
with the parties thereto in all matters pertaining to such Contractor Services
Agreement, including the negotiation of amendments and the settlement of
disputed invoices and provided further, that the enforcement of any security
interest in any Contractor Services Agreement hereunder, to the extent such
enforcement involves the assignment or subcontracting of any duties or
obligations of any party to such Contractor Services Agreement, shall require
the prior written consent of the other parties thereto (other than Grantor,
which consent is hereby provided) (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Deposit Accounts, the Collateral Accounts and all funds and financial
assets from time to time credited thereto (including, without limitation, all
Cash Equivalents), and all certificates and instruments, if any, from time to
time representing or evidencing any of the Deposit Accounts or the Collateral
Accounts;

 

4



--------------------------------------------------------------------------------

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

 

5



--------------------------------------------------------------------------------

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(viii) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the Intellectual Property
Collateral to which such Grantor, now or hereafter, is a party or a beneficiary
(“IP Agreements”);

(i) the commercial tort claims described in Schedule V hereto (together with any
commercial tort claims as to which the Grantors have complied with the
requirements of Section 15, the “Commercial Tort Claims Collateral”);

(j) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(k) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash.

Section 2. Security for Obligations; Excluded Property. (a) This Agreement
secures, in the case of each Grantor, the payment of all Obligations of such
Grantor now or hereafter existing under the Loan Documents, the Secured Hedge
Agreements and the Secured Cash Management Agreements, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise (all such Obligations being the
“Secured Obligations”). Without limiting the generality of the foregoing, this
Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and would be owed by such Grantor to
any Secured Party under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

6



--------------------------------------------------------------------------------

(b) In no event shall the Collateral include, and no Grantor shall be deemed to
have granted a security interest in, any of such Grantor’s right, title or
interest in the following:

(i) any Equity Interests in any CFC or US Holdco to the extent resulting in more
than 65% of the total combined voting power of all classes of stock in a CFC or
US Holdco entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Internal Revenue Code) (the “Voting
Stock”) (on a fully diluted basis) being pledged to the Collateral Agent, on
behalf of the Secured Parties, under this Agreement (it being understood that
all of the Equity Interests in any first-tier Subsidiary of any Grantor that is
a CFC or US Holdco not entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the Internal Revenue Code)
(the “Non-Voting Stock”) shall be Collateral pledged by such Grantor);

(ii) any Equity Interests in Neustar NGM Services Limited (“NGM”) to the extent
resulting in more than 65% of the Voting Stock of NGM being pledged to the
Collateral Agent, on behalf of the Secured Parties, under this Agreement (it
being understood that all of Non-Voting Stock of NGM held by an Grantor shall be
Collateral pledged hereunder; provided that so long as in connection with any
corporate restructuring of NGM (or its direct parent), that could not reasonably
be expected to have a Material Adverse Effect, and as a result of which (1) NGM
is no longer a first-tier Foreign Subsidiary of any Grantor and NGM’s Equity
Interests are transferred to and held by another first-tier Foreign Subsidiary
of a Grantor and (2) no portion of NGM’s Equity Interests can be pledged without
violating the “deemed dividend” rule of Section 956 of the Internal Revenue
Code, the security interests granted hereunder in the Equity Interests of NGM
shall be released upon the prior and reasonably detailed written request of the
Borrower in connection therewith, but, if and only if, (x) NGM remains an
indirect wholly-owned Subsidiary of the Borrower and (y) none of the Borrower,
Neustar NGM Services, LLC, NGM and any Person that owns any Equity Interest of
NGM have pledged any Equity Interest of NGM to any Person);

(iii) (x) any contract, license, agreement, instrument or other document with
any Person or (y) any property subject to purchase-money security interests, in
each case of clauses (x) and (y), to the extent and for so long as the grant of
a Lien thereon to secure the Secured Obligations constitutes a breach of or a
default under, creates a right of termination in favor of any party (other than
any Grantor or any Subsidiary of a Grantor) to or results in a termination of,
or requires any consent not obtained under, such contract, license, agreement,
instrument or other document (but only to the extent any of the foregoing is not
rendered ineffective by, or is otherwise unenforceable under, the UCC or any
applicable Law), provided that notwithstanding any provision herein or in any
other Loan

 

7



--------------------------------------------------------------------------------

Document to the contrary, to the extent that any provision hereof or of any
other Loan Document, including any grant or provision with respect to
enforcement of a security interest in, or with respect to, or assignment of
rights under, any Contractor Services Agreement, or any remedies provision with
respect thereto, would result in a violation of the provisions of any Contractor
Services Agreement as in effect on October 10, 2011, such provision shall be
null and void solely with respect to such Contractor Services Agreement;

(iv) any license, permit, or other governmental approval that, under the terms
and conditions of such governmental approval or under applicable Laws, cannot be
subjected to a Lien without the consent of the relevant Governmental Authority,
which consent has not been obtained;

(v) any Patents, Trademarks, Computer Software, Trade Secrets or other
intellectual property that would otherwise fall within the definition of
Intellectual Property Collateral that is subject to a license, an option to
license or an option to purchase, pursuant or related to any Contractor Services
Agreement; and

(vi) motor vehicles, vessels and aircraft.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral (other than the De
Minimis Minority Interests (as defined on Schedule I)) shall be delivered to and
held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent.

(b) With respect to any Security Collateral that constitutes an uncertificated
security, the relevant Grantor will cause the issuer thereof either (i) to
register the Collateral Agent as the registered owner of such security, (ii) to
agree with such Grantor and the Collateral Agent that such issuer will comply
with instructions with respect to such security originated by the Collateral
Agent without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Collateral Agent (such agreement being
an “Uncertificated Security Control Agreement”) or (iii) to maintain such
Security Collateral in a Securities Account subject to a Securities Account
Control Agreement.

 

8



--------------------------------------------------------------------------------

(c) With respect to each Securities Account and Collateral Account (to the
extent it is a Securities Account) and any Security Collateral that constitutes
a security entitlement as to which the financial institution acting as
Collateral Agent hereunder is not the securities intermediary, the relevant
Grantor will cause the securities intermediary with respect to such securities
account either (i) to identify in its records the Collateral Agent as the
entitlement holder of such security entitlement or (ii) to agree in an
authenticated record with such Grantor and the Collateral Agent that such
securities intermediary will comply with entitlement orders originated by the
Collateral Agent without further consent of such Grantor, such authenticated
record to be in form and substance reasonably satisfactory to the Collateral
Agent (such agreement being a “Securities Account Control Agreement”).

(d) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right, at any time in its discretion and without
notice to any Grantor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Security Collateral,
subject to all applicable federal, state and foreign securities laws.

(e) Upon the request of the Collateral Agent following the occurrence and during
the continuance of any Event of Default, each Grantor will notify each issuer of
Security Collateral granted by it hereunder that such Security Collateral is
subject to the security interest granted hereunder.

Section 5. Maintaining the Account Collateral. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding, any Secured Hedge Agreement or
Secured Cash Management Agreement shall be in effect or any Lender Party shall
have any Commitment:

(a) Each Grantor will maintain each Deposit Account and Collateral Account (to
the extent it is a deposit account) only with the financial institution acting
as Collateral Agent hereunder or with a bank (each, a “Pledged Account Bank”)
that has agreed, in a record authenticated by the Grantor, the Collateral Agent
and such Pledged Account Bank, to comply with instructions originated by the
Collateral Agent directing the disposition of funds in each such deposit account
without the further consent of such Grantor (which instructions shall only be
given upon the occurrence and during the continuance of an Event of Default),
which authenticated record shall be in form and substance reasonably
satisfactory to the Collateral Agent (each, an “Account Control Agreement”).

(b) Except with respect to deposit accounts that are not Material Accounts, each
Grantor agrees that it will not add any bank that maintains a deposit account
for such Grantor or open any new deposit account with any then existing Pledged
Account Bank unless the Collateral Agent shall have received, (A) if the bank
maintaining any such deposit account is neither a Pledged Account Bank nor the
financial institution acting as Collateral Agent hereunder, an Account Control
Agreement authenticated by such bank and such Grantor, or (B) if any such
deposit account is maintained at a Pledged Account Bank, a supplement to an
existing Account Control Agreement with such then existing

 

9



--------------------------------------------------------------------------------

Pledged Account Bank, covering such new deposit account (and, upon the receipt
by the Collateral Agent of such Account Control Agreement or supplement,
Schedule II hereto shall be automatically amended to include such Deposit
Account).

(c) Each Grantor shall not terminate any bank as a Pledged Account Bank or
terminate any Deposit Account, unless such Grantor shall give the Collateral
Agent a prior written notice of such termination (and upon such termination,
Schedule II hereto shall be automatically amended to delete such Pledged Account
Bank and Deposit Account) and prior to such termination, such Grantor shall
(i) transfer all funds and property held therein to another Deposit Account and
(ii) notify all Obligors that were making payments thereto to make all future
payments to another Deposit Account that is maintained in compliance with this
Section 5 so that the Collateral Agent shall have a continuously perfected
security interest in such Account Collateral, funds and property.

(d) The Collateral Agent may, if an Event of Default shall have occurred and be
continuing, at any time and without notice to, or consent from, the Grantor,
transfer, or direct the transfer of, funds from the Account Collateral to
satisfy the Grantor’s obligations under the Loan Documents.

Section 6. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) As of the Closing Date, such Grantor’s exact legal name, the locations of
Collateral (other than goods in transit and Collateral with a value not to
exceed $7,500,000 in the aggregate), chief executive office, type of
organization, jurisdiction of organization and organizational identification
number is set forth in Schedule VI hereto. As of the Closing Date, such Grantor
has no trade names other than as listed on Schedule IV hereto. Within the five
years preceding the date hereof, such Grantor has not changed its name, the
locations of Collateral (other than goods in transit and Collateral with a value
not to exceed $7,500,000 in the aggregate), chief executive office, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule VI hereto except as set forth in
Schedule VII hereto.

(b) Such Grantor is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for the security interest created under this Agreement or
permitted under the Credit Agreement. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing such Grantor or any trade name of such Grantor as debtor is on file in
any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Loan Documents or as otherwise permitted under
the Credit Agreement.

(c) All of the Equipment and Inventory of such Grantor (other than goods in
transit and Collateral with a value not to exceed $7,500,000 in the aggregate)
are located at the places specified therefor in Schedule VIII hereto or at
another location as to which such Grantor has complied with the requirements of
Section 10(a). Such Grantor has exclusive possession and control of its
Equipment and Inventory (other than goods in

 

10



--------------------------------------------------------------------------------

transit and Collateral with a value not to exceed $7,500,000 in the aggregate),
other than Inventory stored at any leased premises or warehouse for which
Grantor has used commercially reasonable efforts to deliver a landlord’s or
warehouseman’s agreement, in form and substance reasonably satisfactory to the
Collateral Agent.

(d) None of the Receivables in excess of $1,000,000 or $3,000,000 in the
aggregate for all Grantors is evidenced by a promissory note or other instrument
that has not been delivered to the Collateral Agent.

(e) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(f) As of the Closing Date, other than with respect to the De Minimis Minority
Interests, the Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule I hereto. As of the Closing Date, the Initial Pledged Debt
constitutes all of the outstanding indebtedness owed to such Grantor by the
issuers thereof and is outstanding in the principal amount indicated on Schedule
I hereto.

(g) Such Grantor has no investment property, other than the investment property
listed on Schedule I hereto and additional investment property as to which such
Grantor has complied with the requirements of Section 4.

(h) As of the Closing Date, the Borrower has delivered to the Collateral Agent,
a copy of that certain Agreement for Number Portability Administration
Center/Service Management System between Neustar, Inc., as successor to Lockheed
Martin IMS and North American Portability Management, LLC, as successor to
Northeast Carrier Acquisition Company, L.L.C. dated as of November 7, 1997 (such
agreement, as amended, supplemented or otherwise modified from time to time, the
“Northeast Contractor Services Agreement”) and the amendments thereto which,
collectively, represent the material terms of the Northeast Contractor Services
Agreement as in effect on the Closing Date. The terms of the Northeast
Contractor Services Agreement are identical to the terms of the other Contractor
Services Agreements, except with respect to choice of law and for differences
that are not material. Upon the occurrence and during the continuance of any
Event of Default, at the request of the Collateral Agent each Grantor party to
the Assigned Agreements shall use commercially reasonable efforts to cause each
other party to the Assigned Agreements to promptly execute and deliver to the
Collateral Agent a consent, in form and substance satisfactory to the Collateral
Agent, to the grant of a security interest in such Assigned Agreement to the
Collateral Agent pursuant to this Agreement.

(i) Such Grantor has no deposit accounts that are Material Accounts, other than
the Deposit Accounts listed on Schedule II hereto and additional Deposit
Accounts as to which such Grantor has complied with the applicable requirements
of Section 5.

(j) Except for letters of credit the aggregate face amounts of which do not
exceed $3,000,000 for all Grantors, such Grantor is not a beneficiary or
assignee under any letter

 

11



--------------------------------------------------------------------------------

of credit, other than the letters of credit described in Schedule IX hereto and
additional letters of credit as to which such Grantor has complied with the
requirements of Section 16.

(k) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by such
Grantor, securing the payment of the Secured Obligations. Such security interest
is a first priority (subject to Liens permitted under Section 6.01 of the Credit
Agreement) perfected security interest, subject to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions required hereby (which, in the case of all filings and
other documents, have been delivered to the Collateral Agent in completed and
duly authorized form), (ii) with respect to any Deposit Account or Securities
Account, the execution of Account Control Agreements and Securities Account
Control Agreements, respectively, (iii) in the case of all Copyrights,
Trademarks and Patents for which UCC filings are insufficient, all appropriate
filings in respect of such Copyrights, Trademarks and Patents owned by any Loan
Party as of the date hereof having been made with the United States Copyright
Office or the United States Patent and Trademark Office, as applicable, which
filings have been delivered to the Collateral Agent in duly completed, executed
and authorized form, (iv) in the case of letter-of-credit rights that are not
supporting obligations of Collateral, upon consent of the issuer thereof, and
(v) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to the Collateral Agent over such electronic chattel
paper.

(l) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for the occurrence of the events described in the preceding
clause (j)(i) through (v), or (iii) the exercise by the Collateral Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

(m) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law, including,
without limitation, the Fair Labor Standards Act, except as could not reasonably
be expected to have a Material Adverse Effect.

(n) As to itself and its Intellectual Property Collateral:

(i) The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith does not infringe, misappropriate, misuse or otherwise
violate the intellectual property rights of any third party, except as could not
reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(ii) Such Grantor is the exclusive owner of all right, title and interest in and
to the Material Registered IP, and is entitled to use all Material Registered IP
subject only to the terms of the IP Agreements.

(iii) The Intellectual Property Collateral set forth on Schedule IV hereto
includes all of the patents, patent applications, trademark registrations and
applications, copyright registrations and applications, in each case that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, owned by such Grantor as of the date hereof (together with all
domain names material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, owned by such Grantor as of the date hereof, the
“Material Registered IP”).

(iv) The Material Registered IP is subsisting and has not been adjudged invalid
or unenforceable in whole or part, and to the best of such Grantor’s knowledge,
is valid and enforceable. Such Grantor is not aware of any uses of any item of
Material Registered IP that could be expected to lead to such item becoming
invalid or unenforceable.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain each and every item of
Material Registered IP. Such Grantor has used proper statutory notice in
connection with its use of each patent, trademark and copyright included in the
Material Registered IP, except where the lack of such notices would not result
in a Material Adverse Effect.

(vi) No claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or, to the knowledge of such Grantor, threatened against
such Grantor (i) based upon or challenging or seeking to deny or restrict the
Grantor’s rights in or use of any of the Intellectual Property Collateral,
(ii) alleging that the Grantor’s rights in or use of the Intellectual Property
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, such Grantor infringe, misappropriate, dilute, misuse
or otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (iii) alleging that the Intellectual Property
Collateral is being licensed or sublicensed in violation or contravention of the
terms of any license or other agreement, in each case that could reasonably be
expected to have a Material Adverse Effect. To the best of such Grantor’s
knowledge, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates the Material
Intellectual Property Collateral owned by such Grantor or such Grantor’s rights
in or use thereof. The consummation of the transactions contemplated by the
Transaction Documents will not result in the termination or impairment of any of
the Material Registered IP.

 

13



--------------------------------------------------------------------------------

(vii) With respect to each IP Agreement that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole: (A) such IP
Agreement is valid and binding and in full force and effect and represents the
entire agreement between the respective parties thereto with respect to the
subject matter thereof; (B) such IP Agreement will not cease to be valid and
binding and in full force and effect on terms identical to those currently in
effect as a result of the rights and interest granted herein, nor will the grant
of such rights and interest constitute a breach or default under such IP
Agreement or otherwise give any party thereto a right to terminate such IP
Agreement; (C) such Grantor has not received any notice of termination or
cancellation under such IP Agreement; (D) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured; (E) such Grantor has not granted to any other third party
any rights, adverse or otherwise, under such IP Agreement; and (F) neither such
Grantor nor any other party to such IP Agreement is in breach or default thereof
in any material respect, and no event has occurred that, with notice or lapse of
time or both, would constitute such a breach or default or permit termination,
modification or acceleration under such IP Agreement, except in each of clauses
(A) through (F) above, as could not reasonably be expected to have a Material
Adverse Effect.

(o) Such Grantor has not initiated proceedings with respect to any commercial
tort claims except to the extent the aggregate amount thereof do not exceed
3,000,000 for all Grantors, other than those listed in Schedule V hereto and
additional commercial tort claims as to which such Grantor has complied with the
requirements of Section 15.

Section 7. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. Without limiting the
generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor: (i) if any such Collateral with a value in excess of
$1,000,000 or $5,000,000 in the aggregate for all Grantors shall be evidenced by
a promissory note or other instrument or chattel paper, deliver and pledge to
the Collateral Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Collateral Agent;
(ii) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; and
(v) deliver to the Collateral Agent evidence that all other actions that the
Collateral Agent may reasonably request in order to perfect and protect the
security interest granted or purported to be granted by such Grantor under this
Agreement has been taken.

 

14



--------------------------------------------------------------------------------

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC or the granting
clause of this Agreement. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law. Each
Grantor ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.

(c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

(d) Notwithstanding any other provision herein to the contrary, the Grantors
shall not be required to take any action to perfect the security interests
granted hereunder to the extent that the Collateral Agent determines, in its
sole discretion, that the cost of taking such action is excessive in relation to
the value of the security to be afforded thereby.

Section 8. As to Equipment and Inventory In producing its Inventory, each
Grantor will comply in all material respects with all requirements of applicable
law, including, without limitation, the Fair Labor Standards Act.

Section 9. Insurance (a) Each such policy shall in addition (i) (A) name such
Grantor and the Collateral Agent as insured parties thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (B) contain the agreement by the insurer that any loss
thereunder shall be payable to the Collateral Agent notwithstanding any action,
inaction or breach of representation or warranty by such Grantor, (C) provide
that there shall be no recourse against the Collateral Agent for payment of
premiums or other amounts with respect thereto and (C) provide that at least 30
days’ prior written notice of cancellation or of lapse shall be given to the
Collateral Agent by the insurer or (ii) otherwise be in form and substance
reasonably satisfactory to Collateral Agent. Each Grantor will, if so reasonably
requested by the Collateral Agent, deliver to the Collateral Agent original or
duplicate policies of such insurance and, as often as the Collateral Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance. Further, each Grantor will, at the request of the Collateral
Agent, duly execute and deliver instruments of assignment of such insurance
policies to comply with the requirements of Section 5.07 of the Credit Agreement
and take commercially reasonable efforts to cause the insurers to acknowledge
notice of such assignment.

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 9 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Collateral Agent in connection with any loss,
damage or

 

15



--------------------------------------------------------------------------------

destruction of any Inventory or Equipment will be released by the Collateral
Agent to the applicable Grantor. Upon the occurrence and during the continuance
of any Event of Default, all insurance payments in respect of such Equipment or
Inventory shall be paid to the Collateral Agent and shall, in the Collateral
Agent’s sole discretion, (i) be released to the applicable Grantor to be applied
as set forth in the first sentence of this subsection (c) or (ii) be held as
additional Collateral hereunder or applied as specified in Section 20(b).

Section 10. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or the location of Collateral (other than goods in transit and Collateral with a
value not to exceed $7,500,000 in the aggregate) from those set forth in
Section 6(a) of this Agreement without first giving at least 30 days’ prior
written notice to the Collateral Agent and taking all action reasonably required
by the Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement. Each Grantor will hold and preserve its
records relating to the Collateral, including, without limitation, the Assigned
Agreements and Related Contracts, and will permit representatives of the
Collateral Agent to inspect and make abstracts from such records and other
documents pursuant to and subject to the conditions set forth in Section 5.10 of
the Credit Agreement. If any Grantor does not have an organizational
identification number and later obtains one, it will forthwith notify the
Collateral Agent of such organizational identification number.

(b) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect pursuant to past practices, at its own expense, all amounts
due or to become due such Grantor under the Assigned Agreements, Receivables and
Related Contracts. In connection with such collections, such Grantor may take
such action as such Grantor may deem necessary or advisable to enforce
collection of the Assigned Agreements, Receivables and Related Contracts;
provided, however, that the Collateral Agent shall have the right at any time,
upon the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the Obligors
under any Assigned Agreements (other than any Contractor Services Agreement),
Receivables and Related Contracts of the assignment of such Assigned Agreements,
Receivables and Related Contracts to the Collateral Agent and to direct such
Obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent and, upon such notification and at
the expense of such Grantor, to enforce collection of any such Assigned
Agreements, Receivables and Related Contracts, to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done, and to otherwise exercise all rights with respect to
such Assigned Agreements, Receivables and Related Contracts, including, without
limitation, those set forth set forth in Section 9-607 of the UCC. After receipt
by any Grantor of the notice from the Collateral Agent referred to in the
proviso to the preceding sentence and so long as the Event of Default referred
to in such notice is continuing, (i) all amounts and proceeds (including,
without limitation, instruments) received by such Grantor in respect of the
Assigned Agreements, Receivables and Related Contracts of such Grantor shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in a cash collateral account and

 

16



--------------------------------------------------------------------------------

applied as provided in Section 20(b) and (ii) such Grantor will not adjust,
settle or compromise the amount or payment of any Receivable or amount due on
any Assigned Agreement or Related Contract, release wholly or partly any Obligor
thereof or allow any credit or discount thereon.

Section 11. As to Intellectual Property Collateral. (a) With respect to any
Intellectual Property Collateral that is owned by a Grantor and is material to
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole (the “Material Owned IP”), such Grantor agrees to take, at its expense,
all necessary steps, including, without limitation, in the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental
authority, to (i) maintain the validity and enforceability of such Material
Owned IP and maintain such Material Owned IP in full force and effect, and
(ii) maintain any patent, trademark, or copyright registration or application,
now or hereafter included in such Material Owned IP of such Grantor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, except, in each case, as could not reasonably be expected to have a
Material Adverse Effect. No Grantor shall, without the written consent of the
Collateral Agent, discontinue use of or otherwise abandon any Material Owned IP,
or abandon any right to file an application for patent, trademark, or copyright,
unless such Grantor shall have previously determined in its reasonable business
judgment that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer desirable in the conduct of such Grantor’s
business and that the loss thereof would not be reasonably likely to have a
Material Adverse Effect.

(b) Each Grantor agrees promptly to notify the Collateral Agent if such Grantor
becomes aware (i) that any item of the Material Registered IP may have become
abandoned, placed in the public domain, invalid or unenforceable, or of any
adverse determination or development regarding such Grantor’s ownership of any
of the Material Owned IP or its right to register the same or to keep and
maintain and enforce the same, or (ii) of any adverse determination or the
institution of any proceeding (including, without limitation, the institution of
any proceeding in the U.S. Patent and Trademark Office or any court) regarding
any item of the Material Registered IP.

(c) In the event that any Grantor becomes aware that any item of the Material
Owned IP is being infringed or misappropriated by a third party, such Grantor
shall promptly notify the Collateral Agent and shall take such actions, at its
expense, as such Grantor or the Collateral Agent deems reasonable and
appropriate under the circumstances to protect or enforce such Material Owned
IP.

(d) Each Grantor shall use proper statutory notice in connection with its use of
each item of its Material Registered IP, except where the lack of such notices
could not reasonably be expected to result in a Material Adverse Effect. No
Grantor shall do any act or knowingly omit to do any act whereby any of its
Material Registered IP may lapse or become

 

17



--------------------------------------------------------------------------------

invalid or unenforceable or placed in the public domain, unless such Grantor
shall have previously determined in its reasonable business judgment that such
Intellectual Property Collateral is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not be reasonably likely to
have a Material Adverse Effect.

(e) With respect to its Material Registered IP, each Grantor agrees to execute
or otherwise authenticate an agreement, in substantially the form set forth in
Exhibit B hereto or otherwise in form and substance reasonably satisfactory to
the Collateral Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Collateral Agent in
such Material Registered IP with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such Material Registered IP.

(f) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. At the end of each fiscal quarter of the
Borrower, each Grantor shall give prompt written notice to the Collateral Agent
identifying the After-Acquired Intellectual Property, in each case that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, and that is registered or filed with the U.S. Copyright Office
or U.S. Patent and Trademark Office or equivalent foreign offices, acquired
during such fiscal quarter, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit C hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
After-Acquired Intellectual Property.

Section 12. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents.

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and

 

18



--------------------------------------------------------------------------------

other rights that it is entitled to exercise pursuant to paragraph (i) above and
to receive the dividends or interest payments that it is authorized to receive
and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default and
upon notice thereof to the Grantor by the Collateral Agent:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 12(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 12(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 12(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 13. As to the Assigned Agreements. (a) Each Grantor will at its expense,
furnish to the Collateral Agent such information and reports regarding the
Assigned Agreements and such other Collateral of such Grantor as the Collateral
Agent may reasonably request, provided that the Grantor shall not be required to
deliver such information or reports with respect to any Contractor Services
Agreement to the extent the disclosure thereof is not permitted pursuant to such
Contractor Services Agreement.

(b) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Collateral Agent for benefit of the Secured
Parties of each Assigned Agreement to which it is a party by any other Grantor
hereunder.

Section 14. As to Letter-of-Credit Rights. (a) Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee. Except for letters of credit the aggregate
face amounts of which do not exceed $3,000,000 for all Grantors, each Grantor
will use commercially reasonable efforts to promptly cause the issuer of each
letter of credit and each nominated person (if any) with respect thereto to
consent to such assignment of the proceeds thereof pursuant to a consent in form
and substance satisfactory to the Collateral Agent and deliver written evidence
of such consent to the Collateral Agent.

(b) Upon the occurrence of an Event of Default, each Grantor will, promptly upon
request by the Collateral Agent, notify (and such Grantor hereby authorizes the
Collateral Agent

 

19



--------------------------------------------------------------------------------

to notify) the issuer and each nominated person with respect to each of the
Related Contracts consisting of letters of credit that the proceeds thereof have
been assigned to the Collateral Agent hereunder.

Section 15. Commercial Tort Claims. Each Grantor will promptly give notice to
the Collateral Agent of any commercial tort claim for which the Grantor has
initiated proceedings (other than commercial tort claims the aggregate amount of
which do not exceed $3,000,000 for all Grantors) after the date hereof and will
immediately execute or otherwise authenticate a supplement to this Agreement,
and otherwise take all necessary action, to subject such commercial tort claim
to the first priority security interest created under this Agreement.

Section 16. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.

Section 17. Collateral Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 9(c),

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement (other than any Contractor Services Agreement) or the
rights of the Collateral Agent with respect to any of the Collateral.

Section 18. Collateral Agent May Perform. If, upon the occurrence and during the
continuance of an Event of Default, any Grantor fails to perform any agreement
contained herein, the Collateral Agent may, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 21.

 

20



--------------------------------------------------------------------------------

Section 19. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.

Section 20. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral), provided that, with
respect to each Contractor Services Agreement, such rights and remedies under
the UCC shall not impose upon the relevant Grantor, any obligations in addition
to or different than those set forth in the Contractor Services Agreement, or
preclude such Grantor from dealing solely and directly with the parties thereto
in all matters pertaining to such Contractor Services Agreement, including the
negotiation of amendments and the settlement of disputed invoices and provided
further, that the enforcement of any such right under the UCC in any Contractor
Services Agreement, to the extent such enforcement involves the assignment or
subcontracting of any duties or obligations of any party to such Contractor
Services Agreement, shall

 

21



--------------------------------------------------------------------------------

require the prior written consent of the other parties thereto (other than
Grantor, which consent is hereby provided), and also may: (i) require each
Grantor to, and each Grantor hereby agrees that it will at its expense and upon
request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements (other
than any Contractor Services Agreement), the Receivables, the Related Contracts
and the other Collateral, (B) withdraw, or cause or direct the withdrawal, of
all funds with respect to the Account Collateral and (C) exercise all other
rights and remedies with respect to the Assigned Agreements (other than any
Contractor Services Agreement), the Receivables, the Related Contracts and the
other Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 21) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in accordance with
Section 2.12(e) of the Credit Agreement.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

 

22



--------------------------------------------------------------------------------

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account.

(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Account Control Agreement, Securities Account Control
Agreement or Uncertificated Security Control Agreement a “Notice of Exclusive
Control” as defined in and under such Agreement.

(f) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
documents and things relating to any Material Registered IP subject to such sale
or other disposition, and such Grantor’s customer lists and other records and
documents relating to such Intellectual Property Collateral and to the
manufacture, distribution, advertising and sale of products and services of such
Grantor.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Security Collateral by reason of certain prohibitions
contained in the Securities Act of 1933 and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any Securities Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act of 1933 or under applicable state securities laws even if such issuer would
agree to do so.

Section 21. Indemnity and Expenses. (a) Each Grantor jointly and severally
agrees to indemnify, defend and save and hold harmless each Secured Party and
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, willful misconduct or material
breach of its obligations under the Loan Documents.

 

23



--------------------------------------------------------------------------------

(b) Each Grantor will upon demand pay to the Collateral Agent the amount of any
and all reasonable and documented expenses, including, without limitation, the
reasonable and documented fees and expenses of its counsel and of any experts
and agents, that the Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (iii) the exercise or enforcement of any of the
rights of the Collateral Agent or the other Secured Parties hereunder or
(iv) the failure by such Grantor to perform or observe any of the provisions
hereof.

Section 22. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent and Grantors, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Collateral Agent or any
other Secured Party to exercise, and no delay in exercising any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

Section 23. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Borrower or the Collateral Agent, addressed to it at its address specified
in the Credit Agreement and, in the case of each Grantor other than the
Borrower, addressed to it at its address set forth opposite such Grantor’s name
on the signature pages hereto or on the signature page to the Security Agreement
Supplement pursuant to which it became a party hereto; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier or electronic mail shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Security Agreement Supplement or Schedule hereto shall be effective as
delivery of an original executed counterpart thereof.

 

24



--------------------------------------------------------------------------------

Section 24. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted),
(ii) the earlier of (A) the termination in full of the Lenders’ commitments
under the Credit Agreement and (B) the Termination Date and (iii) the
termination or expiration of all Letters of Credit and all Secured Hedge
Agreements and Secured Cash Management Agreements (such latest date, the
“Security Termination Date”), (b) be binding upon each Grantor, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender Party may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes, if any, held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party herein or otherwise, in
each case as provided and subject to the conditions in Section 10.07 of the
Credit Agreement.

Section 25. Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that
(i) such Grantor shall have delivered to the Collateral Agent, at least five
Business Days prior to the date of the proposed release, a written request for
release with details reasonably satisfactory to the Collateral Agent (including,
without limitation, the items of Collateral being released), together with a
form of release for execution by the Collateral Agent and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents and (iii) the proceeds of any such sale, lease, transfer or other
disposition required to be applied, or any payment to be made in connection
therewith, in accordance with Section 2.07 of the Credit Agreement shall, to the
extent so required, be paid or made to, or in accordance with the instructions
of, the Collateral Agent when and as required under Section 2.07 of the Credit
Agreement.

(b) Upon the Security Termination Date, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Grantor. Upon any such termination, the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

Section 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, .pdf or electronic mail shall be effective as delivery
of an original executed counterpart of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

NEUSTAR, INC. By  

/s/ Paul Lalljie

  Title: Senior Vice President and Chief Financial Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Address for Notices:     QUOVA, INC. 21575 Ridgetop Circle       Sterling, VA
20166           By  

/s/ Paul Lalljie

      Title: Chief Financial Officer Address for Notices:     ULTRADNS
CORPORATION 21575 Ridgetop Circle       Sterling, VA 20166           By  

/s/ Paul Lalljie

      Title: Chief Financial Officer Address for Notices:     TARGUS INFORMATION
CORPORATION 8010 Towers Crescent Drive     Suite 500       Vienna, VA 22182    
      By  

/s/ Paul Lalljie

      Title: Chief Financial Officer Address for Notices:     AMACAI INFORMATION
CORPORATION 8010 Towers Crescent Drive     Suite 500       Vienna, VA 22182    
      By  

/s/ Paul Lalljie

      Title: Chief Financial Officer Address for Notices:     MUREX LICENSING
CORPORATION 8010 Towers Crescent Drive       Suite 500       Vienna, VA 22182  
  By  

/s/ Paul Lalljie

      Title: Chief Financial Officer

[Signature Page to Security Agreement]